UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 22, 2012 ONLINE INTERNET NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 000-54607 27-3195252 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8589 Aero Drive, Suite 200 San Diego, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858)-634-6600 Copies of Communications to: Stoecklein Law Group, LLP Columbia Center 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. On February 22, 2012, Brynn T. Gibbs submitted her letter of resignation from her position as Secretary of the Registrant, effective immediately. The resignation was accepted by the Registrant on February 22, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ONLINE INTERNET NETWORK, INC. By:/S/ Jeanette Lucas Jeanette Lucas, President Date:February 28, 2012 2
